WISS, Judge
(concurring in part and in the result):
In its effort to fit cases like United States v. Kitts, 23 MJ 105 (CMA 1986), and United States v. Zagar, 5 USCMA 410, 18 CMR 34 (1955), within the first sentence of Article 37(a), Uniform Code of Military Justice, 10 USC § 837(a), which by its literal terms addresses only “commanding officer[s],” the majority opinion explains that all of this Court’s “command influence” cases have “involved some mantle of command authority in the alleged unlawful activity.” 40 MJ at 211. I have no particular disagreement with the *215accuracy of that statement or any particular disagreement with its legitimacy.
I do part company with the majority, however, with its implication that the “mantle of command authority” is limited to the formal structure of some particular command. The very essence of military relationships is that the orders of superior commissioned officers, warrant officers, noncommissioned officers, and petty officers — not just superior commanders — will be obeyed (in the absence of their illegality). See, e.g., Arts. 90(2) and 91(2), UCMJ, 10 USC §§ 890(2) and 891(2), respectively. In this light, I would apply this Court’s “very stringent standard and burden on the Government” (40 MJ at 211) which we set out in United States v. Thomas, 22 MJ 388 (1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987), to any instance of unlawful influence by a superior commissioned, warrant, noncommissioned, or petty officer.
The complained-of influence of Lieutenant Gonzalez does not meet that situation; the pressure on him was peer pressure, brought to bear by fellow junior officers. Thus I concur with the majority’s treatment of the issue as it relates to Gonzalez.
The alleged influence on Petty Officer Triekel, however, is an animal of a different color. Triekel testified that he had been pressured by superior commissioned officers — indeed, one of them was his Division Officer (though not literally a commander). Accordingly, I would apply the Thomas standard and burden to this allegation of command influence. Doing so, however, I am satisfied beyond a reasonable doubt that the unlawful influence on Petty Officer Triekel by his superior officers did not prejudice either the findings or the sentence in appellant’s court-martial.
As a final note, I expressly condemn in the strongest possible terms the thuggery of the “Junior Officer Protection Association” in this case. Junior officers are protected by the law; they neither need nor are entitled to “protection” that is accomplished by violation of the law. See Art. 37(a) of the Code (second sentence); para. 96, Part IV, Manual for Courts-Martial, United States, 1984 (obstruction of justice prohibited by Article 134, UCMJ, 10 USC § 934).